DETAILED ACTION
Claims 1-9  are pending as amended on 16 February 2021, claim 10 is are withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s interpretation of “weight/volume” of claims 7 and 8 as “% w/v” is acknowledged. 
Applicant’s arguments have been fully considered but they are not persuasive.
With respect to US Patent 4802998 (Mueller),  Applicant argues that Mueller teaches ester based lubricant whereas the instant lubricants are free from ester based lubricants .  The Examiner disagrees.  It is noted that the features upon which applicant relies (i.e., the lubricants are free from ester based lubricants) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   The transitional phrase “comprising” is open ended and does not exclude materials other than a fatty acid.   Claim 1 requires the presence of a fatty acid that is essentially free from acid ester and metal soaps, however, claim 1 does not require the lubricant is free from acid ester and/or metal soap.  
Applicant argues that Mueller does not disclose the detrimental effects to be mitigated by the instant lubricants, and the presence of metal soaps will cheese or grease out when added to water based drilling fluid. However, Applicant admits that the Muller lubricant does not pose problems of cheesing and greasing when dosing in water based fluids (Remarks, page 2, last paragraph), which meets 
Applicant argues that Mueller does not contemplate the disadvantage of liquid fatty acid based lubricants when added to water based drilling fluid.  The examiner notes that Mueller teaches powder-form lubricant additives and their use in water based drilling fluid (col. 1, line 5-10), which meet the claimed requirement of powdered lubricant additives, and it is irrelevant whether Mueller contemplates disadvantage of liquid form lubricants.
 Applicant argues that the drilling fluid of Mueller have no barite or other solids to cause cheesing or greasing effect. The examiner notes that claim 1 does not require the presence of barite. 
Applicant argues that Table 1 of Mueller provides examples of excessive foaming and cheesing.  The examiner notes that Mueller expressly discloses that composition of  4a and 4b Table 1 are liquid additives from prior art (col.6, line 45-47),  and the powder form lubricant of Mueller show distinctly improved lubricating properties compared with prior art (col. 8, line 53-58). 
Applicant argues that Mueller discloses use of calcium soap of stearic acid, calcium and aluminum stearate in drilling fluid which will grease out. The examiner acknowledges that Mueller teaches embodiment containing calcium stearate, however, Mueller also teaches embodiment wherein the fluid does not containing calcium or aluminum stearate (col.7, line 34-35, F).  Further,  as set forth previously, instant claim 1 does not require the lubricant is free from metal soap.  
Applicant argues that Mueller does not include any example comprising divalent based drilling fluid. The examiner notes that instant claim 1 does not require the presence of divalent ions in the lubricant additive.  
Applicant argues that the amount of silica or inert filler of Mueller has no effect on cheesing or greasing of ester based lubricants, and the Mueller lubricants are not targeted to resolve the issue of 
With respect to US Patent 4233162 (Carney),  Applicant argues that Carney teaches away from  inert filler as Carney teaches the presence of lime, which results in formation of soap with fatty acids.  The examiner notes that Carney expressly discloses powdered solid carriers other than lime, such as silica or diatomaceous earth (col.3, line 35-50 and col. 9, line 14-18 and 25-40), which meets the inert filler.  
 Applicant argues that Carney teaches the presence of oleyl amide which is different from instant claims. The examiner disagrees. Instant claims 1 or 9 do not exclude the presence of amides. 
Applicant argues that Carney does not recognize the criticality of particle size  and teaches away from using fine particle size.  The examiner disagrees. Carney teaches powdered solid  carriers including diatomaceous earth (col.3, line 35-50 and col. 9, line 14-18 and 25-40), which is known to have typical size of  27-40 microns as evidenced by Dupriest (col.17, line 30-35).  Thus Carney teaches fine particle size as instantly claimed.  
Applicant argues that  Dupriest does not relate to powdered lubricants. The examiner notes that Dupriest is cited as providing evidence that typical size of diatomaceous earth is 27-40 microns. Carney teaches diatomaceous earth therefore a typical  particle size of 27-40 microns, which meets the claimed particle size. 
Applicant argues that Carney teaches away from greater than  30 weight percent of dimerized acid.  The examiner notes that Carney teaches not only the presence of dimerized oleic acid, but also the  presence of oleic acid (col. 3, line 40-50 and col. 8, line 66-68).  Although Carney teaches embodiment wherein maximum amount of dimerized acid is 30 wt.% , Carney teaches the presence of oleic acid in an amount of 3 to 30 wt.% (col. 8, line 65-69), which abuts the claimed amount thus  a prima facie case of obviousness exists.  Additionally, Carney teaches embodiment wherein the  combination of the 
Applicant argues that Carney does not teach the amount of inert filler but lime.  The examiner disagrees.  Carney  discloses (col.3, line 40-50):  
A specific preferred emulsifier of the present invention includes a first type of oleyl amide, oleic acid and dimerized oleic acid adsorbed on a powdered carrier selected from the group consisting of lime and diatomaceous earth. The oleyl amide is present in an amount in the range of about 1-20% (preferably 2-10%) by weight of emulsifier. The dimerized oleic acid is present in an amount in the range of about 2-20% by weight of the emulsifier. The oleic acid is present in an amount in the range of about 5-15% by weight. 
Thus the amount of the powdered carrier in the emulsifier is about (100-(1+2+5))% to (100-(20+10+20))%, i.e., 92 to 45 wt.%, which overlaps with the claimed range,  and Carney further exemplifies 60-65 wt.%  of the solid powder (col. 8, line 65-66),  it would be obvious for one of ordinary skill to utilize the similar amount of solid powder carrier  as exemplified to obtain a workable product.
	As such the rejections over Mueller, Mueller in view of US Patent 2006/0019834A1(Melbouci), and over Carney stand and reiterated below.
 
Claim Rejections - 35 USC § 102
Claims 1, 2 and 5 stand rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent 4802998 (Mueller).
Regarding claims 1 and 2, Mueller teaches a powder-form lubricant additive comprises  silica and sulfurized tall oil fatty acid (col.4 line 62-col. 5, line 10 and col.7, line 34-35, F), which is known to 
Mueller teaches that no problems are involved in dosing the powder-form additives or incorporating it in water-based drilling fluid (col.5, line 38-44), wherein the fluid includes salt water and KCl drilling fluid (Table 1). 
Regarding claim 5, Mueller teaches that the silica is present in  the amount of from 60 to 40 wt.% (col. 3, line 6-8), which meets the claimed amount. 

Claim Rejections - 35 USC § 103
Claims 1-3 and 5 stand  rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentably over  US Patent 4233162 (Carney), as evidenced by US Patent 8393411 (Dupriest).
Regarding claims 1-3, Carney teaches  a dry free flowing powder comprises oleic acid  (C18), pure or undistilled,  which may also contain palmitic or stearic acids (col. 4,line 52-65),  and dimerized oleic acid adsorbed  on powdered solid carrier including  silica and diatomaceous earth (col.3, line 35-50 and col. 9, line 14-18 and 25-40),  which is known to have typical size of  27-40 microns as evidenced by Dupriest (col.17, line 30-35). 
Carney further teaches that the additive can be used in forming aqueous drilling fluid (col. 6, line 3-15). 
Regarding the limitation no grease out in the presence of salt in water based drilling fluid, since Carney teaches the same composition as claimed, the property of the Carney  composition would inherently be the same as claimed. If there is any difference between the product of Carney and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102." See MPEP 2112(III) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Regarding claim 5, Carney teaches the powdered solid carrier is present in an amount of about 60-65 wt.% (col. 8, line 65-66), which meets the claimed amount.

Claim 4  stands  rejected under 35 U.S.C. 103 as being unpatentable over Carney.
The teachings of Carney are set forth above.
Carney teaches the oleic acid is present in the dry powder in an amount of  3 to 30 wt.% (col. 8, line 65-69), which abuts the claimed amount. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Claims 6-9 stand  rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of US Patent 2006/0019834A1(Melbouci).
The teachings of Mueller are set forth above. 
Mueller further teaches that adding the powder-form  lubricant additive to a water based drilling fluid in the amount of 0.01 to 5 wt.% (col. 5, line 50-55), which encompasses the claimed amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the additive at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Mueller further exemplifies the drilling fluid as  tap water and bentonite (Table 1),  KCl drilling fluid and salt water drilling fluid (Table 1), wherein the tap water has a hardness of 16° Gh (col. 6, line 39-40),  which is equivalent to about   285.6ppm calcium ion calculated by the examiner based on 1 ° Gh =17.85 ppm, which meets the claimed amount of calcium ions. 
Mueller does not expressly the instantly claimed weighting agent and fluid loss additives. 

At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the  weighting agent and fluid loss additives of Melbouci in the drilling fluid of Mueller. The rationale to do so would have been the teachings of Melbouci that to do so would predictably provide fluid density control and fluid loss prevention  of the drilling fluid ([0023], [0049] and [0056]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768